Abatement Order filed March 5, 2019




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-18-00974-CV
                                  ____________

               COOPER INDUSTRIES, LLC, ET AL, Appellant

                                          V.

 PEPSI-COLA METROPOLITAN BOTTLING CO., INC., ET AL, Appellee


                       On Appeal from the 80th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2011-77606


                             ABATEMENT ORDER

      The reporter’s record in this case was due December 18, 2018. See Tex. R.
App. P. 35.1. The record was not filed. On December 19, 2018, this court ordered
official court reporter Gina Jackson to file the record within 30 days. When Jackson
failed to file the record as ordered, on January 23, 2019 this court ordered her to file
the record within 30 days. We cautioned her that if the record was not filed, the court
would order the trial court to conduct a hearing to determine the reason for failure
to file the record. The record has not been filed.

      The trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed. See Tex. R. App. P. 35.3(c). Because the reporter’s
record has not been filed timely as ordered, we issue the following order.

      We direct the judge of the 80th District Court to conduct a hearing at which
Gina Jackson, appellant’s counsel, and appellee’s counsel shall participate (a) to
determine the reason for failure to file the record; (b) to establish a date certain when
the reporter’s record will be filed, and (c) to make findings as to whether the court
reporter should be held in contempt of court for failing to file the reporter’s record
timely as ordered. We order the court to prepare a record, in the form of a reporter’s
record, of the hearing. The judge shall make findings of fact and conclusions of law
and shall order the trial clerk to forward to this court a supplemental clerk’s record
containing the findings and conclusions. The hearing record and supplemental
clerk’s record shall be filed with the clerk of this court by April 4, 2019.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party, or the
court may reinstate the appeal on its own motion. If the court reporter files the
record before the date set for the hearing, the appeal will be reinstated, and the
trial court need not hold a hearing.

                                    PER CURIAM


Panel consists of Justices Christopher, Hassan, and Poissant


                                           2